Case 7:21-mj-02665-UA Document 4 Filed 03/10/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

xX
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY
VIDEO OR TELE CONFERENCE
-against-
21-mj-02665
BERNARD BROWN,
Defendant(s).
x

 

Defendant Dwayne Hicks hereby voluntarily consents to participate in the following proceeding
via videoconferencing or XJ teleconferencing:

xX Initial Appearance Before a Judicial Officer

O Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

O Guilty Plea/Change of Plea Hearing

i Bail/Detention Hearing

 

 

 

 

O Conference Before a Judicial Officer - Assignment of Counsel

/s/ Bernard Brown C), a CS
Defendant’s Signature Defefidant’s Counsgf’s Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Bernard Brown Jason Ser
Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

3 [10/4 Cdhrewhir—

Date Saeed /U.S. Magistrate Judge

 

 
